In its application for a rehearing the respondent (defendant in the original suit) urges, among other things, that a rehearing is necessary to correct that part of the judgment it contends is contrary to the mandatory provisions of the compensation law, that is, that the award should be in *Page 898 
favor of Mrs. Hemphill and her son "for a period during dependency not to exceed 300 weeks," since it appears from the petition that the child will be 18 years of age before the 300 weeks have elapsed and there is always a possibility that Mrs. Hemphill will remarry.
Every judgment awarding compensation is subject to the mandatory provisions of the compensation law relative to changes in the dependency status and a rehearing is not necessary for this purpose. The other grounds urged for rehearing being without merit, the rehearing is therefore refused.